Rule 112.     Availability and Temporary Assignments of Magisterial District Judges

[(A)]A.      The president judge of each judicial district shall be responsible for
ensuring the availability during regular business hours within the judicial district of at
least one magisterial district judge to handle matters requiring attention in civil and
possessory actions.

[(B)]B.       (1)    The president judge or his or her designee may assign temporarily
the magisterial district judge of any magisterial district to serve another magisterial
district whenever such assignment is needed:

              (a)    To satisfy the requirements of paragraph [(A)]A.

               (b)   When a magisterial district judge has disqualified himself or herself
either at the request of a party or sua sponte.

              (c)    To otherwise provide for the efficient administration of justice.

       (2)   Whenever a temporary assignment is made under this rule, notice of such
assignment shall be conspicuously posted in all magisterial district courts affected by
the temporary assignment.

       (3)     A magisterial district judge temporarily assigned under this rule shall have
the jurisdiction and authority of the office the duties of which he or she is temporarily
performing and may continue to exercise jurisdiction and authority in his or her own
magisterial district.

       Official Note: This rule was amended in 2007 to further provide for availability
and temporary assignment of magisterial district judges in civil and possessory actions
similar to that provided for in criminal matters. [See] See Pa.R.Crim.P. 117. Nothing in
this rule is intended to affect or conflict with the temporary assignment or coverage
requirements for criminal matters as specified in the Rules of Criminal Procedure.
Unlike the criminal coverage rules, paragraph [(A)]A of this rule is intended to provide
for availability only during regular business hours. None of the matters contemplated
under paragraph [(A)]A would require after-hours coverage.

        This rule is not intended to affect the availability requirements for emergency
relief under the Protection From Abuse Act or 42 Pa.C.S. §§ 62A01--62A20. [See] See
Pa.R.C.P.M.D.J. Nos. 1201--1211. In addition, the court of common pleas of each
judicial district is responsible to ensure that a judge or magisterial district judge “is
available on a 24-hour-a-day, 365-day-a-year basis to accept and decide on petitions
for an emergency court order under” the Older Adult Protective Services Act. 35 P.S. §
10225.307(a). Actions commenced under the Older Adult Protective Services Act are
governed by statute and local procedures, not by these rules.

       Examples of matters contemplated under paragraph [(A)]A that may require the
attention of a magisterial district judge include the issuance of orders of execution under
[Pa. R.C.P.M.D.J.]Pa.R.C.P.M.D.J. No. 403, stays of execution under [Pa.
R.C.P.M.D.J.]Pa.R.C.P.M.D.J. Nos. 410 and 413, and orders for possession under [Pa.
R.C.P.M.D.J.]Pa.R.C.P.M.D.J. No. 516, so that such matters are handled in a timely
manner even in the absence of the magisterial district judge to whom the case would
ordinarily be assigned. Litigants may be required to wait a reasonable period of time for
a magisterial district judge to complete an arraignment, hearing, or trial. It is expected
that the president judge will continue the established procedures in the judicial district or
establish new procedures to ensure sufficient availability of magisterial district judges
consistent with paragraph [(A)]A .

      Under paragraph [(B)]B, one or more magisterial district judges may be
temporarily assigned to serve one or more magisterial districts.

       [Paragraph] Clause [(B)]B(1)(b) makes explicit the authority of the president
judge to temporarily assign a magisterial district judge when another magisterial district
judge has disqualified himself or herself from hearing a matter. Disqualification may
occur upon the request of a party or sua sponte. [See] See Rule [8] 2.11 of the Rules
Governing Standards of Conduct of Magisterial District Judges[, 207 Pa. Code ch. 51,
R. 8]. As with all judicial officers, a request for disqualification must be made directly to
the magisterial district judge.

      [See] See Pa. Const. art. V, § 10(a). This rule does not provide for temporary
assignments of senior magisterial district judges by president judges. [See also] See
also [Rule 17 of the Standards of Conduct of Magisterial District Judges, 207 Pa.
Code ch. 51, R. 17] Rule 605 of the Pennsylvania Rules of Judicial Administration.
Nothing in this rule is intended to conflict with [Rule 17] Pa. R.J.A. No. 605.




                                             2
Rule 323.    Judgment--Payment in Installments

      The magisterial district judge may in [his] the entry of judgment order the
payment of the same in periodic installments [which] that shall not extend beyond
[twelve (12)] 12 months from the date of judgment.

      Official Note: Since many of the defendants coming before magisterial district
judges are apt to be in financial difficulties, it was thought advisable to provide for
payment in installments. The payments are to be made to the plaintiff and not to the
magisterial district judge. [See] See Rule [13] 3.9 of the Rules Governing Standards of
Conduct of Magisterial District Judges.




                                          3